Title: To George Washington from Colonel Philip Van Cortlandt, 28 April 1779
From: Cortlandt, Philip Van
To: Washington, George



        Dear General.
Rochester [Ulster County, N.Y.] April 28 1779

This Acknowledges the receipt of your Excellencys Order to March to Easton with my Regt which I Recd, about Seven Miles from Popaking on my way to the Delaware with a party of men which I was Induced to do in Order to pascify the Inhabitants of this Fruntier who are in Continual Fears Occasioned by Several Reports from that Quarter Communicated to Colo. Paulding by some persons he Can rely on living near the Enemy which reports Say that about 30 Tories and a few Indians Intend Attacking some part of the Fruntier to plunder and burn the Houses—which they may do Notwithstanding Troops are in this Quarter for it is Impossible to guard Every House—upon receiving the above Information and some other of like Nature I determined to have Surprised them in their Settlement which Is near half way from popaken to Schohahere and then to Act as Circumstances Should have Directed—The reason why your Excellency was not Apprised of my Intentions was that I Resolved and began my march in Two Days Finding as I thought it Absolutely Necessary, but upon receiving your Excellencys Orders I Immediately return’d and are making the Necessary preparations for the March which I shall not begin Untill next Tuesday but will do my Indeavour to Join Colo. Malcom as soon as possible—The Inhabitants are Exceeding sorry that I had not time to have Executed the plan I set out on before I left them as it would have had a Very good Effect towards preventing the Intentions of the Enemy—I have Recommended an Expedition of that Nature to Governor Clinton to be put in Execution by the Militia for they had much better do the business in a few Days than guard themselves and live in fear all Summer which Twenty Men left in that Quarter is Sufficient to Occasion.
By Mr Provost my pay master I have Sent the Different Routs and Distances from Kingston to Unaxquaqa as Directed by your Excellencys letter of the 13th Instant Which I suppose before this is Come to Hand. am with all Respect Your Excellencys most Obt and Very Humble Sert
Philip Cortlandt